MEMORANDUM**
Victor Rodela, a California state prisoner, appeals pro se from the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies as required by the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003), and we affirm.
The district court properly dismissed the action because Rodela did not properly exhaust his claims before filing a complaint in the district court. See Ngo v. Woodford, 539 F.3d 1108, 1110 (9th Cir.2008) (concluding that inmate’s failure to bring timely administrative complaint constitutes non-exhaustion); see also McKinney v. Carey, 311 F.3d 1198, 1200-01 (9th Cir. 2002) (per curiam) (requiring inmates to exhaust administrative procedures prior to filing suit in federal court).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.